Citation Nr: 1221975	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  07-37 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a sleep disorder (claimed as sleep apnea), to include as secondary to service-connected posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol dependence.  


REPRESENTATION

Veteran represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 2002 to October 2006.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

The Board remanded the case for further development in October 2009 and April 2011.  The Board's prior remand instructions and the subsequent actions of the RO and VA Appeals Management Center (AMC) will be further discussed below.  The Veteran's claim has been returned to the Board.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required concerning the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  

In October 2009, the Board noted that, while not specifically asserted by the Veteran, the evidence of record, to include a December 2008 VA examination report, indicated a possible connection between the Veteran's diagnosed sleep apnea and his service-connected acquired psychiatric disorder.  In Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000), the Court held that VA has obligation to explore all legal theories, including those unknown to the Veteran, by which he can obtain benefit sought for the same disability.  As such, the Veteran's claim was been expanded to include the theory of secondary service connection.  See also Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006).  

In light of above, the Board remanded the Veteran's claim in October 2009 and April 2011 to obtain adequate nexus opinions concerning the Veteran's claim under the theories of direct and secondary service connection.  Such opinions are currently of record, and the Veteran's claim has been returned to the Board.  

Unfortunately, adjudication of the Veteran's claim would be premature at this time because the Veteran has not been afforded adequate notice with respect to his claim.  Specifically, while the Board expanded the Veteran's claim to include the theory of secondary service connection, he has not been notified of the information and evidence necessary to substantiate his claim under the theory of secondary service connection.  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court (Sup. Ct.) has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board notes that neither the Veteran nor his representative have contacted VA, except for medical treatment, since the Board expanded his claim to include entitlement under the theory of secondary service connection.  As such, there is no showing that the Veteran has actual knowledge of the information and evidence necessary to substantiate the claim under the theory of secondary service connection.  Further, it appears that the present case falls squarely within the specific exception noted by the Supreme Court in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), as the Veteran has not been notified of information and evidence necessary to substantiate the claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's holding in Allen v. Brown, 8 Vet. App. 374 (1995).  See 38 C.F.R. § 3.159(b) (2011).  

If, as here, the record has a procedural defect with respect to the notice required under the Veterans Claims Assistance Act of 2000 (the VCAA), this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, upon remand, the Veteran must be provided a proper notice of the applicable regulations.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should send the Veteran and his representative a notice letter in connection with his claim for service connection for a sleep disorder.  The letter should include an explanation as to the elements necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's decision in Allen v. Brown, 8 Vet. App. 374 (1995). 

2.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time. The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


